DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 09/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-14, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kale et al. (US 11,093,766).
With respect to claims 1 and 17, Kale discloses a system for monitoring a vehicle (111), comprising: a one or more sensors (103) configured to detect first image data corresponding to an object, occupant, or pet within the vehicle (col. 3, lines 58-62) and second image data corresponding to a driver of the vehicle outside of the vehicle (col. 3, lines 62-67, col. 4, lines 1-5); and an electronic control unit (ECU) (131) communicatively coupled to the one or more sensors (103) and configured to: determine, based on the first image data (col. 3, lines 58-62) and the second image data (col. 3, lines 62-67, col. 4, lines 1-5), that the object, occupant, or pet is within the vehicle (col. 3, line 67, col. 4, lines 1-5) and the driver of the vehicle has moved out of and away from the vehicle (col. 7, lines 30-37), obtain, based on the first image data (col. 3, lines 58-62), at least one identifying information relating to the object, occupant, or pet (col. 3, lines 29-40), and provide a notification to the driver of the vehicle regarding the object, occupant, or pet being within the vehicle without the driver of the vehicle being present within the vehicle and the at least one identifying information relating to the object, occupant, or pet (col. 4, lines 26-28).  (Figs. 1-16, cols. 3-24.)
With respect to claim 2, Kale discloses a speaker or a display screen, and wherein the notification is an audible notification or a visual notification using, respectively, the speaker or the display screen (col. 7, lines 50-67, col. 8, lines 1-2).  (Figs. 1-16, cols. 3-24.)
With respect to claim 3, Kale discloses a transceiver, and wherein the notification is communicated, using the transceiver, from the vehicle to a mobile device of the driver configured to present the notification to the driver (col. 4, lines 63-67, col. 5, lines 1-18, col. 7, lines 50-67, col. 8, lines 1-2).  (Figs. 1-16, cols. 3-24.)
With respect to claims 4-5, Kale discloses the ECU (131) is further configured to control one or more vehicle features in response to determining that the object, occupant, or pet is within the vehicle; wherein the ECU is further configured to control the one or more vehicle features in response to receiving an instruction from a mobile device of the driver (col. 4, lines 29-48 discussing the ECU sounding an alarm and the user cancelling the alarm by pressing a button on their smart phone).  (Figs. 1-16, cols. 3-24.)
With respect to claim 8, Kale discloses the one or more sensors (103) include at least one of a microphone configured to detect audio data, an infrared sensor configured to detect infrared data, a spatial sensor configured to detect spatial data, or a weight sensor configured to detect weight data (col. 11, lines 56-67, col. 12, lines 1-3).  (Figs. 1-16, cols. 3-24.)
With respect to claim 9, Kale discloses the ECU (131) is further configured to identify a location of the object, occupant, or pet within the vehicle (col. 6, lines 11-26).  (Figs. 1-16, cols. 3-24.)
With respect to claim 10, Kale discloses a vehicle (111), comprising: a first sensor (103) configured to detect first sensor data corresponding to an object, occupant, or pet (col. 3, lines 58-62); a second sensor (103; col. 3, lines 29-34 discusses using one or more sensors) configured to detect second sensor data corresponding to a driver of the vehicle outside of the vehicle (col. 3, lines 62-67, col. 4, lines 1-5); and an electronic control unit (ECU) (131) communicatively coupled to the first sensor (103) and the second sensor (103; col. 3, lines 29-34 discusses using one or more sensors) and configured to: determine, based on the first sensor data (col. 3, lines 58-62) and the second sensor data (col. 3, lines 62-67, col. 4, lines 1-5), that the object, occupant, or pet is left within the vehicle and the driver of the vehicle has moved out of and away from the vehicle, and provide a notification to the driver of the vehicle regarding the object, occupant, or pet having been left within the vehicle (col. 4, lines 6-28).  (Figs. 1-16, cols. 3-24.)
With respect to claim 11, Kale discloses a speaker or a display screen, and wherein the notification is an audible notification or a visual notification using, respectively, the speaker or the display screen (col. 7, lines 50-67, col. 8, lines 1-2).  (Figs. 1-16, cols. 3-24.)
With respect to claim 12, Kale discloses a transceiver coupled to the ECU (131), and wherein the notification is communicated, using the transceiver, from the vehicle to a mobile device of the driver configured to present the notification to the driver (col. 4, lines 63-67, col. 5, lines 1-18, col. 7, lines 50-67, col. 8, lines 1-2).  (Figs. 1-16, cols. 3-24.)
With respect to claims 13-14, Kale discloses the ECU (131) is further configured to control one or more vehicle features in response to determining that the object, occupant, or pet is within the vehicle; wherein the ECU is further configured to control the one or more vehicle features in response to receiving an instruction from a mobile device of the driver (col. 4, lines 29-48 discussing the ECU sounding an alarm and the user cancelling the alarm by pressing a button on their smart phone).  (Figs. 1-16, cols. 3-24.)
With respect to claim 16, Kale discloses the one or more sensors (103) include at least one of a microphone configured to detect audio data, an infrared sensor configured to detect infrared data, a spatial sensor configured to detect spatial data, or a weight sensor configured to detect weight data (col. 11, lines 56-67, col. 12, lines 1-3).  (Figs. 1-16, cols. 3-24.)
With respect to claim 20, Kale discloses identifying, by the ECU (131), a location of the object, occupant, or pet within the vehicle (col. 6, lines 11-26).  (Figs. 1-16, cols. 3-24.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Ireri (US 2017/0240022).
With respect to claims 6, 15 and 18, Kale discloses the ECU (131) is further configured to control one or more vehicle features in response to determining that the object, occupant, or pet is within the vehicle (col. 4, lines 29-48 discussing the ECU sounding an alarm and the user cancelling the alarm by pressing a button on their smart phone) but is silent regarding the one or more vehicle features include at least one of a heating, ventilation, and air conditioning (HVAC) unit, a display screen, or windows.  Ireri teaches the ECU (152) is further configured to control one or more vehicle features (“the vehicle will on AC or heater as instructed by the processor”; paragraph 45) in response to determining that the object, occupant, or pet is within the vehicle.  (Figs. 1-7, paragraphs 18-53.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Ireri into the invention of Kale to avoid extreme heat or cold for the unattended occupant.  (Paragraph 45.)
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Camello et al. (US 2016/0031342).
With respect to claims 7 and 19, Kale discloses the vehicle establishing communication between the vehicle and user with their phone in order to communicate with the child/pet left behind (col. 8, lines 35-41)  but is silent regarding the ECU is further configured to communicate with a third party device in response to determining that the object, occupant, or pet is within the vehicle, the third party device being associated with at least one of an emergency responder or a vehicle rental company.  Camello et al. teaches the ECU (114, 340) or transceiver (132, 330) is further configured to communicate with a third party in response to determining whether the object, occupant, or pet is within the vehicle, the third party being at least one of an emergency responder (paragraph 2) or a vehicle rental company.  (Figs. 1-4, paragraphs 1-40.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Camello et al. into the invention of Kale to notify the driver, by-standers, and/or an emergency service provider when a person, animal, or object is determined to have been inadvertently locked in the vehicle.  (Abstract.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614